355 U.S. 23 (1957)
ASSOCIATION OF LITHUANIAN WORKERS ET AL.
v.
BROWNELL, ATTORNEY GENERAL.
No. 295.
Supreme Court of United States.
Decided October 28, 1957.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Joseph Forer and David Rein for petitioners. Nathan Witt for Association of Lithuanian Workers, petitioner.
Solicitor General Rankin, Assistant Attorney General Doub, Paul A. Sweeney and B. Jenkins Middleton for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgments are vacated and the causes are remanded to the District Court with directions to dismiss the proceedings as moot.